IN THE UNITED STATES COURT OF APPEALS

        FOR THE FIFTH CIRCUIT
               _______________

                 m 02-40477
               Summary Calendar
               _______________

             TERRY L. BUCKLEY,

                                  Plaintiff-Appellee,

                  VERSUS

         NABORS DRILLING USA, INC.,
                    AND
        NABORS OFFSHORE CORPORATION,

                                  Defendants-Appellants.

   *******************************
             _______________

                 m 02-40478
               Summary Calendar
               _______________

                PHILLIP COX,

                                  Plaintiff-Appellee,

                  VERSUS

         NABORS DRILLING USA, INC.,

                                  Defendant-Appellant,

        NABORS OFFSHORE CORPORATON,

                                  Appellant.
                                   _____________________________

                             Appeals from the United States District Court
                                  for the Southern District of Texas
                                           m G-01-CV-623
                                _____________________________
                                           October 8, 2002




Before HIGGINBOTHAM, SMITH, and                            its arguments on that point.
  CLEMENT, Circuit Judges.
                                                               Nabors mentions the issue only in its reply
               *
PER CURIAM:                                                brief. Arguments raised for the first time in a
                                                           reply brief are waived, and we will not address
   Nabors Drilling USA, Inc., and Nabors Off-              them. Cavallini v. State Farm Mut. Auto. Ins.
shore Corporation (together referred to as                 Co., 44 F.3d 256, 260 n.9 (5th Cir. 1995).
“Nabors”) appeal the denial of a motion to                 Therefore, the judgment is AFFIRMED on the
compel arbitration and to stay proceedings                 ground that Nabors failed to establish the ex-
pending arbitration under §§ 3 and 4 of the                istence of a binding agreement between the
Federal Arbitration Act (“FAA”). The district              parties.
court denied the motion on the ground that the
arbitration provisions in question are exempted
by § 1 of the FAA as contracts of employment
involving seamen. In the alternative, the court
held that even assuming the FAA is applicable,
Nabors failed to establish the existence of a
valid arbitration agreement.

   We pretermit comment on the district
court’s decision concerning the proper scope
of § 1, because resolution of that complicated
issue is unnecessary in this case. Even if the
district court is right to say that the arbitration
provisions are exempted, Nabors failed to raise
or argue the district court’s alternative holding
as an issue in its opening brief and thus waived


   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be pub-
lished and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                       2